Citation Nr: 0418037	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  97-24 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
prior to October 23, 1996, for residuals of injury, 
compression fracture L1-L2 with degenerative joint disease of 
the lumbar spine and prominent spondylosis deformans 
involving L1-L3.

2.  Entitlement to an increased evaluation for residuals of 
injury, compression fracture L1-L2 with degenerative joint 
disease of the lumbar spine and prominent spondylosis 
deformans involving L1-L3, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 1997 and August 1998 rating decisions of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the April 1997 rating decision, the RO 
granted an increased evaluation from 10 percent to 40 percent 
for residuals of injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3, effective October 23, 
1996.  In the August 1998 rating decision, a Hearing Officer 
determined that the November 1994 rating decision was clearly 
and unmistakably erroneous in assigning a noncompensable 
evaluation from March 29, 1979, and a 10 percent evaluation 
from January 9, 1991, and assigned a 20 percent evaluation 
from March 29, 1979 to October 22, 1996, and a 50 percent 
evaluation from October 23, 1996.

The Board notes that in a September 2002 rating decision, the 
RO denied entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability.  The veteran did not file an appeal as to 
that determination, and thus that claim is not part of the 
current appellate review.

In October 2000 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing could not be made because of equipment 
malfunction and the veteran was offered another hearing.  In 
January 2001, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge, and a 
transcript of that hearing has been associated with the 
claims file.

In February 2004, the veteran submitted additional evidence 
in support of his claims.  The veteran's representative has 
waived initial RO consideration of the evidence, and thus the 
Board may consider it without remanding the case to the RO.


FINDINGS OF FACT

1.  Prior to October 23, 1996, residuals of injury, 
compression fracture L1-L2 with degenerative joint disease of 
the lumbar spine and prominent spondylosis deformans 
involving L1-L3, were manifested by no more than slight 
limitation of motion of the lumbar spine with a demonstrative 
deformity of a vertebral body.  

2.  As of October 23, 1996, residuals of injury, compression 
fracture L1-L2 with degenerative joint disease of the lumbar 
spine and prominent spondylosis deformans involving L1-L3 are 
manifested by no more than severe limitation of motion of the 
lumbar spine with a demonstrative deformity of a vertebral 
body.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3, prior to October 23, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5292 (2002).

2.  The criteria for an evaluation in excess of 50 percent 
for residuals of injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3, as of October 23, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5285, 5292 (2002), 4.71a, Diagnostic Code 5237, 5243 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claims by means of an April 2001 letter and 
a 2003 undated letter and by the discussions in the August 
1998 rating decision and the March 1998, October 1999 and 
July 2003 supplemental statements of the case.  In the April 
2001 letter, the RO stated that in order to receive an 
increase in a service-connected disability evaluation, the 
evidence must show that the condition increased in severity.  
In the 2003 undated letter, the RO stated that in order to 
warrant an increased evaluation for the service-connected 
disability, the evidence would need to show that the service-
connected disability had gotten worse.  In the March 1998 
supplemental statement of the case, the RO stated that the 
50 percent evaluation was warranted because the evidence 
showed the veteran had severe limitation of motion of the 
lumbar spine and a demonstrable deformity of the vertebral 
body, which would warrant a 50 percent evaluation.  The RO 
stated that a higher evaluation was not warranted because 
there was no evidence of abnormal mobility requiring a "neck 
brace" without cord involvement or cord involvement, 
bedridden, or requiring long leg braces.  Additionally, the 
RO stated there was no evidence of nerve paralysis warranting 
consideration of special monthly compensation.  

In the August 1998 rating decision, when the RO determined 
that there was clear and unmistakable error in the RO not 
granting the veteran a 20 percent evaluation for the low back 
disorder as of 1979, the RO stated that an evaluation in 
excess of 20 percent prior to October 1996 was not warranted, 
as the evidence did not show severe intervertebral disc 
syndrome with only intermittent relief from recurrent attacks 
to warrant a 40 percent evaluation.  As to the 50 percent 
evaluation as of October 1996, the RO stated that the 
evidence did not show that the service-connected back 
disorder had pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and intermittent relief to warrant 
assignment of the 60 percent evaluation.  The RO provided the 
veteran with the criteria for the applicable Diagnostic Codes 
and their corresponding evaluations in the statement of the 
case and various supplemental statements of the case.  
Therefore, the veteran has been informed of what evidence is 
needed for a higher evaluation for residuals of injury, 
compression fracture L1-L2 with degenerative joint disease of 
the lumbar spine and prominent spondylosis deformans 
involving L1-L3.

In the July 2003 supplemental statement of the case, the RO 
stated that, as to the evaluation in excess of 50 percent, 
there had been a change in the criteria for evaluating back 
disorders as of September 2002.  It stated that if 
considering the veteran's disability under the criteria in 
effect prior to September 2002, the evidence did not show 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and intermittent relief to warrant 
consideration of the 60 percent evaluation.  It also stated 
that if considering the disability under the criteria in 
effect as of September 2002, the evidence did not show 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months and that there was no 
evidence of neurological involvement to warrant a separate 
evaluation for any neurological symptoms.

The Board notes that the criteria for evaluating 
intervertebral disc syndrome changed in September 2002.  In 
the July 2003 supplemental statement of the case, the RO 
provided the veteran with the September 2002 criteria.  
Additionally, the criteria for evaluating diseases and 
injuries of the spine changed in September 2003.  The veteran 
has not been provided with the amended criteria; however, the 
Board finds he is not prejudiced by this.  For example, the 
amended criteria evaluates diseases and injuries of the spine 
based on limitation of motion.  The veteran's spine disorder 
can be evaluated based upon limitation of motion or symptoms 
related to intervertebral disc syndrome.  The criteria for 
intervertebral disc syndrome did not change in September 
2003, and thus the veteran has been provided with the most 
recent criteria for intervertebral disc syndrome.  If the 
veteran's service-connected disability is evaluated based 
upon limitation of motion, the Board finds that, even if the 
veteran had been informed of the amended criteria, it would 
not have changed the ranges of motion reported by the medical 
examiners in the examination reports.  It is this basis upon 
which the Board finds that the veteran has not been 
prejudiced by VA not providing him with the amended criteria 
for evaluating diseases and injuries of the spine.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
April 2001 letter, the RO stated that the law provided that 
VA would make reasonable efforts to help him get the evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other federal agencies.  
For example, the RO stated that it was responsible for 
obtaining the veteran's service medical records, medical 
records from a VA health care facility, and records from 
other federal agencies.  It stated that it would assist him 
in obtaining other records, as long as the veteran provided 
it with enough information about these records so that VA 
could request them from the person or agency who had them.  
The RO noted that it was still the veteran's responsibility 
to make sure that these records were received by VA.  It 
provided the veteran with VA Forms, 21-4142, Authorization 
and Consent to Release Information to VA, for him to complete 
for any private doctor or hospital who treated him for his 
back condition.  In the undated 2003 letter, the RO 
essentially reiterated that which it had stated in the April 
2001 letter.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO had obtained the veteran's service 
medical records from the National Personnel Records Center at 
the time he filed his original claim for compensation in 
1979.  As to the current appeal, the RO has obtained the VA 
treatment records from the VA facility in El Paso, Texas, 
dated from 2000 to 2002.  The veteran has submitted private 
medical records from 1978.  The veteran has denied being in 
receipt of Social Security Administration disability 
benefits.  Finally, in accordance with its duty to assist, 
the RO had the veteran undergo several VA examinations 
throughout the appeals process related to his claims.

The Board is aware that the April 2001 letter and the undated 
2003 letter did not address specifically the evidence 
necessary to substantiate the claims for increased 
evaluations.  Rather, they simply stated that the veteran 
needed to show that his service-connected disability had 
worsened.  This is not in keeping with the statute and the 
regulation, which state that in the same notice that the 
claimant is provided with the evidence necessary to 
substantiate the claim, he will also be provided with which 
portion of that information and evidence is to be provided by 
the claimant and which portion VA will obtain on his behalf.  
See 38 U.S.C.A § 5103(a); see also 38 C.F.R. § 3.159(b).  
However, the Board finds that such does not prejudice the 
veteran in this particular case.  Specifically, the veteran 
has been provided with notice of the evidence necessary to 
establish the next higher evaluations in the rating decisions 
and supplemental statements of the case discussed above.  The 
veteran has been told repeatedly what evidence is needed to 
establish evaluations in excess of those that have been 
assigned for the back disorder.  The Board has laid out above 
how this has been done.  Thus, while he was not informed of 
the evidence necessary to substantiate his claims for 
increased evaluations at the same time he was told of which 
portion of that information and evidence was to be provided 
by the claimant and which portion VA would obtain on his 
behalf, he was informed of both of these requirements-just 
not at the same time.  To remand these issues for VA to send 
the veteran a letter providing both of these pieces of 
information in the same notice would be unnecessary, as it 
would only delay consideration of the veteran's claims, which 
claims have been on appeal since 1995.  See Bernard, 4 Vet. 
App. 384. 

The Board also notes that the United States Court of Appeals 
for Veteran Claims (Court) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to the 
issuance of a VCAA letter.  However, assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In the present case, the rating decisions which are currently 
on appeal were issued in April 1997 and August 1998.  Only 
after these rating actions were promulgated did the AOJ, in 
the April 2001 letter, provide notice to the claimant.  
Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard , 4 Vet. App. 384; Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2001 and 
again in 2003 was not given prior to the AOJ adjudication 
currently on appeal, the notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  At both times of those letters, the veteran was 
provided with 60 days to submit additional evidence.  The 
Board finds that the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the April 2001 letter and the 2003 
undated letter that were provided to the veteran did not 
contain the exact wording of the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
Specifically, in the April 2001 letter, the RO stated letter, 
the RO stated, "Please notify us of any records you believe 
are relevant to establishing your claim."  (Italics in 
original.)  In the 2003 undated letter, the RO stated, 
"Please send us any additional information or evidence 
within 60 days of the date of this letter."  (Emphasis in 
original.)  As stated above, the veteran submitted a 
statement in February 2004, wherein he included a private 
medical record.  Regardless, in a very recent Office of 
General Counsel opinion, the General Counsel determined that 
the Court's holding that the statute and the regulation 
required VA to include the fourth element was obiter dictum 
and was not binding on VA.  VA OGC Prec. Op. No. 1-2004 (Feb. 
24, 2004).  The General Counsel noted that section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

Service connection for a low back disorder was granted in an 
October 1994 Board decision.  The Board also determined that 
the effective date for the grant of service connection for 
the low back disorder should be March 29, 1979.  In a 
November 1994 rating decision, the RO effectuated the Board's 
grant of service connection for residuals of injury with 
fracture of L1-L2 with traumatic arthritis and assigned a 
0 percent evaluation from March 29, 1979, and a 10 percent 
evaluation from January 9, 1991.  The veteran did not appeal 
the November 1994 rating decision, but he subsequently filed 
a claim for clear and unmistakable evidence in the November 
1994 rating decision, stating that he should have been 
granted higher evaluations than those assigned.

In an August 1998 rating decision, the RO determined that the 
November 1994 rating decision was clearly and unmistakably 
erroneous in assigning the noncompensable evaluation, 
effective March 29, 1979, and in assigning the 10 percent 
evaluation, effective January 9, 1991.  The RO then granted a 
20 percent evaluation, effective March 29, 1979, and granted 
a 50 percent evaluation, effective October 23, 1996.  In 
determining that the 20 percent evaluation was warranted 
prior to October 1996, the RO stated that the evidence showed 
that the veteran had painful motion of the lumbar spine and a 
demonstrable deformity of a vertebral body, which would 
warrant a 20 percent evaluation (10 percent for painful 
motion under Diagnostic Code 5292 and 10 percent for the 
deformity of the vertebral body under Diagnostic Code 5285).  
As to the 50 percent evaluation, the Hearing Officer stated 
that as of October 1996, the veteran's limitation of motion 
of the lumbar spine was severe, which would warrant a 
40 percent evaluation, and then the veteran would receive the 
additional 10 percent for the demonstrable deformity of a 
vertebral body (which combined to a 50 percent evaluation).  
These are the current evaluations assigned to the service-
connected disability.  

A description of the relevant medical evidence is below.

A September 1978 private medical record shows the veteran was 
seen with complaints of pain over the lower thoracic, upper 
lumbar region since the first week of September 1978, when he 
was driving wooden stakes into the ground at work during 
highway construction.  The veteran reported that after a few 
times, he felt pain in his back and stopped working.  He 
stated the pain had been there ever since this incident.  The 
veteran denied that the pain radiated down his legs.  

Upon physical examination, the examiner stated the veteran 
was not in "any actual pain."  Muscle bulk was good.  
Straight leg raising was restricted by about 9 degrees.  The 
examiner stated there was tenderness on palpation over the 
spinous processes and the lower thoracic and upper lumbar 
regions and tenderness on both sides of the midline.  There 
was no impairment of motor function.  There was diminished 
appreciation of pin prick from about L3 to S1 on the left 
side.  Vibration sense was present, and touch was almost 
equal.  X-rays showed a compression fracture of L2 with less 
compression at L1.  There was no evidence of loss of 
alignment.  The diagnosis was possible nerve root compression 
and "maybe a disk herniation" on the left side.

An October 17, 1978, private medical record shows the veteran 
underwent an orthopedic evaluation the prior day related to a 
back injury he had sustained in September 1978.  The 
physician stated that he found the veteran to be "walking 
and changing positions without any evidence of difficulty."  
He had tenderness on palpation of the spinous processes 
throughout the lower thoracic and upper lumbar spine.  The 
physician stated the veteran's limitation of motion was 
"considerably restricted" upon forward flexion and 
extension, but not with lateral bending or rotation.  
Peripheral neurological examination did not reveal any 
neurological deficit.

X-rays taken at that time demonstrated anterior wedging of L1 
and L2 vertebrae in the way of a compression fracture in a 
healing or healed process.  The physician stated that there 
was already evidence of healing and osteophyte bridging 
anteriorly between L1 and L2 vertebras.  There was a reversal 
of the normal alignment of the dorsal and lumbar spine at 
this level.  The physician stated that it was his impression 
that the veteran did not need a myelogram or laminectomy, as 
there was no evidence of any type of peripheral neurological 
deficit.  He stated he believed the compression fracture may 
well have been related to an injury the veteran had while in 
service and that the last incident had been an aggravating 
factor.  The physician recommended that the veteran be on a 
weight loss program, corset immobilization, and possible TENS 
treatment for relief of his pain.

An October 24, 1978, letter from a private physician 
indicates that the veteran had been seen the day prior.  The 
physician stated that the veteran had localized tenderness 
over the spinous processes at about the L1 level.  Motions 
were noted to be "a little limited," and his back was noted 
to be straight with no muscle spasm.  There were no 
neurological changes and no muscle weakness.  X-rays showed 
an old compression fracture of L1 and L2 with a large spur 
between them.  The private physician stated that the veteran 
should return to his office in one week.

A November 3, 1978, letter from a private physician indicates 
that the veteran had been seen in October 1978 and was 
"doing fine" and could return to work.  The physician 
stated that veteran should have "no disability from this."  
A November 17, 1978, letter from the same private physician 
indicates that the veteran had been seen on that same day.  
The physician noted the veteran had returned to work on 
November 6 and November 7 and claimed his legs hurt and that 
they kept giving out on him.  He noted the veteran reported 
he had been wearing a corset and now had neck pain and 
headaches.  The physician stated that upon physical 
examination, the only "remarkable" finding was stocking 
anesthesia of the left lower extremity and "voluntary 
weakness of the left foot and toe dorsiflexors."  He 
concluded that the veteran had a "purely functional 
problem" and should be able to work.

A July 1991 VA examination report shows the veteran reported 
that the pain in his back radiated to his lower extremities.  
He stated he had numbness involving his lower extremities as 
well.  The veteran described having daily pain since the 
accident in 1965, which he stated was mild on some days and 
severe on others.  He noted the pain and numbness involving 
his lower extremities occurred once every two months.  The 
veteran stated he had more pain in his back with prolonged 
standing, walking, and sitting.  He stated he was taking 
over-the-counter medication.  

Physical examination of the lumbar spine revealed 85 degrees 
of flexion, 30 degrees of extension, 35 degrees of lateral 
flexion, and no limitation of motion of rotation.  The 
examiner noted there was no evidence of paravertebral muscle 
spasm.  Deep tendon reflexes were noted to be slightly 
depressed in both lower extremities.  Pinprick and vibratory 
sensations were also slightly depressed in both lower 
extremities.  Supine straight leg raising was limited to 
35 degrees on the right and 45 degrees on the left  The 
relevant diagnoses were history of acute sprain of the lumbar 
spine, chronic lumbosacral sprain, and possible sciatica 
involving both lower extremities.

On October 23, 1996, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he stated his file was 
missing three key pieces of evidence, which made it 
impossible for him to have written an appeal as to the 
November 1994 rating decision.  He stated there was evidence 
which showed that his disability evaluation "was wrong" and 
that it should be rated higher.

A January 1997 VA examination report shows that the veteran 
complained of pain that radiated down to his feet, which pain 
was worse when it was cold or damp outside.  The veteran 
reported being bedridden for the past four days because the 
weather had been bad and his back had felt worse.  The 
examiner stated that the veteran had slightly decreased 
lordosis.  There was no paravertebral muscle spasm, but there 
was mild tenderness in the L1-L2 region.  The examiner stated 
that flexion was "markedly restricted" to 15 degrees, 
extension was to 20 degrees, left and right lateral flexion 
were to 20 degrees, rotation to the left was to 20 degrees, 
and rotation to the right was to 10 degrees.  Straight leg 
raising on both sides elicited pain in the calves and thighs.  
Deep tendon reflexes were "decreased."  The examiner noted 
that x-rays revealed mild anterior wedging of L1 to L2 and 
marginal osteophytes with prominence spondylosis deformans, 
particularly involving L1 through L2.  The diagnoses were 
compression fracture of L1-L2 and degenerative joint disease 
of the lumbar spine with prominent spondylosis deformans 
involving L1-L3.  

In an April 1997 rating decision, the RO granted an increased 
evaluation to 40 percent for residuals of injury, compression 
fracture L1-L2 with degenerative joint disease of the lumbar 
spine and prominent spondylosis deformans involving L1-L3, 
effective October 23, 1996.  

In February 1998, the veteran presented oral testimony before 
a Decision Review Officer at the RO.  The veteran asserted 
that he should have been in receipt of a 100 percent 
evaluation as of 1979 for his back disorder under Diagnostic 
Code 5285.  He stated that a goniometer had not been used to 
determine the correct degrees of his limitation of motion.  
He stated that, at a minimum, he should have received a 
40 percent evaluation as of 1979.  

In October 1999, the veteran presented oral testimony before 
a Decision Review Officer at the RO.  The veteran asserted 
that he should be evaluated under Diagnostic Code 5285 
because he had sustained a fracture to his back in service, 
which would provide him with a higher evaluation than had 
been assigned to him.  He reiterated that should have 
received at least a 40 percent evaluation as of 1979.  The 
veteran also stated he should have been given a VA 
examination at that time (in 1979) which he was not.  As to 
the 50 percent evaluation, the veteran stated that based upon 
his symptoms, he warranted a 60 percent evaluation for 
intervertebral disc syndrome and the additional 10 percent 
for the deformity of the vertebral body.  

In October 2000 and January 2001, the veteran testified at 
personal hearings before the undersigned Veterans Law Judge.  
As noted above, the transcript from the October 2000 hearing 
could not be created because of a technical difficulty with 
the equipment.  At the January 2001 hearing, the veteran 
stated that since 1979, he had had limitation of motion which 
was worse than the 20 percent evaluation contemplated.  He 
asserted that his evaluation should be under Diagnostic Code 
5285, which would have provided him with a 60 percent or 
100 percent evaluation for the back disorder.  He alleged 
that the 1991 VA examination was inadequate because it had 
not been done by a medical professional, but rather a doctor 
of osteopathy.  

VA treatment records created in 2002 show that the veteran 
was undergoing physical therapy for complaints of sciatica.  
In March 2002, the physical therapist stated that the veteran 
was tender to palpation of the bilateral lumbar paraspinals.  
He stated the veteran presented to the clinic in moderate 
pain.

A November 2002 VA examination report shows that the examiner 
had an opportunity to review the veteran's medical records.  
He noted the veteran undergoing physical therapy in 2002 with 
decrease in back and leg pain.  The veteran reported 
persistent radiating pain in his lower back, which was 
increased when he flexed his left knee.  He denied having any 
flare-ups or using crutches or a brace.  The examiner noted 
the veteran walked with the left knee held extended 
throughout the gait cycle.  He stated the veteran sat easily 
and stood from the seated positions without difficulty.  
Examination of the back showed no deformity, lesions, or 
tenderness.  The paravertebral muscles were of normal tone 
without spasms.  Straight leg raising tests were negative to 
80 degrees.  Both patellar reflexes were 2+ but neither 
Achilles reflex could be elicited, even with augmentation.  
There was no atrophy of the thighs or calves.  The examiner 
stated that measurement of range of motion of the lumbar 
spine was "inconsistent depending on the conditions of 
testing."  He stated that when the veteran was standing, he 
extended to 13 degrees and would not flex beyond 7 degrees 
and showed lateral bending of 9 degrees to the right and 
8 degrees to the left.  Rotation was demonstrated to 
8 degrees bilaterally.  The examiner noted, however, that 
"in the sitting position[, the veteran] easily bent forward 
to touch his ankles and adjust his socks while both knees 
were extended, demonstrating full flexion of the back."  
There was no objective evidence of painful motion in the 
standing or the sitting positions.  

Radiograms of the lumbar spine showed an old 27 percent 
anterior wedge compression fracture of L1 and old 28 percent 
anterior wedge compression fracture of L2.  There was 
anterior osteophyte formation from T-12 to L3.  There was 
12 degrees kyphosis from T12 to L3.  There was also sclerosis 
and slight erosion of the L5/S1 facet joints bilaterally with 
associated spondylolisthesis of L5 on S1.  It was noted that 
this produced slight narrowing of the L5/S1 foraminal 
openings.  The examiner noted that x-rays from 1995 and 1997 
did not show the spondylolisthesis.   

The examiner entered diagnoses of anterior wedge compression 
fractures of L1 and L2, healed with spondylosis from T12 to 
L3 and degenerative spondylolisthesis, Grade I, L5 to S1 
manifested by lower back pain radiating into the left lower 
limb, loss of Achilles reflexes and characteristic 
radiographic changes.  He made the following opinion:

[The veteran] has back pain radiating 
into his left lower limb that began in 
August 2001.  That pain is due to 
degenerative spondylolisthesis of the 5th 
lumbar vertebra on his sacrum.  The pain 
is not caused by his service[-]connected 
anterior wedge compression fractures of 
the 1st and 2nd lumbar vertebrae.  Giving 
way on manual motor testing, paradoxical 
response to straight leg raising tests 
and inconsistent range of motion tests 
are indicative of lack of effort with the 
testing.  It is less likely than not that 
the degenerative spondylolisthesis was 
caused by or aggravated by the 
compression fractures of L1 and L2.

An April 2003 VA examination report shows that the examiner 
had an opportunity to review the veteran's claims file and 
noted that he was the one that performed the November 2002 
examination.  He stated that the physical therapy records 
showed that in March 2002, the veteran reported feeling 
great, sleeping better, feeling better overall, and being 
able to walk on a treadmill at 1.5 to 2.0 miles per hour for 
20 minutes followed by stationary bicycle for 12 to 15 
minutes.  The examiner noted that the veteran had been 
diagnosed with diabetic retinopathy, which had caused loss of 
sensation in his feet.  

The veteran reported having three episodes of increased back 
pain in the past year with the longest lasting two weeks.  
The veteran stated he continued to avoid taking pain 
medications.  He stated that the pain varied in intensity 
from three to 10 on a scale from one to 10 with 10 being the 
worst.  There were no identifiable precipitating events for 
increased pain.  The examiner noted the veteran had never 
undergone surgery for his back.  The veteran stated he was 
having a bad day when the examiner had examined him in 
November 2002, but was having a good day on this day with 
very little back pain.  The examiner stated that range of 
motion was unchanged from November 2002.  He added, 
"Although [the veteran] states that back motion is limited 
by pain[,] there are no objective signs of pain on spine 
motion."  Patellar reflexes were 2+, and Achilles' reflexes 
could not be elicited.  The veteran was able to walk on his 
heels and toes.  Straight leg raising was negative.  The 
paravertebral muscles were of normal tone and without spasm.  

The examiner entered diagnoses of anterior wedge compression 
fracture of L1 and L2 lumbar vertebral bodies with associated 
spondylosis from T12 to L3; degenerative disc disease, L5/S1, 
manifested by lower back pain radiating into the left lower 
limb, loss of Achilles reflexes and characteristic 
radiographic changes; and radiculopathy, first sacral nerve 
roots, manifested by loss of Achilles reflexes but without 
motor impairment.  The examiner stated he did not find 
evidence of weakened movement, excess fatigability, or 
incoordination.  He also did not observe visible 
manifestations of pain on spine movement.  The examiner noted 
there was no atrophy of muscles of the back or lower limbs or 
other objective manifestations that would demonstrate disuse 
or functional impairment due to pain.  

A January 2004 private magnetic resonance image of the back 
shows anterior spondylolisthesis of L5 relative to S1 with 
severe bilateral facet arthropathy and bilateral neural 
foraminal stenosis and compression fractures of L1 and L2.  

III.  Criteria & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As stated previously, the criteria for evaluating diseases or 
injuries of the spine were amended in September 2002 and 
again in September 2003.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process is concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Therefore, 
the Board must evaluate the veteran's claims under both the 
former criteria in the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version is most favorable to his claim, if indeed one is more 
favorable than the other.  The Board will lay out the former 
criteria and the amended criteria for the benefit of 
comparing the criteria.  

Prior to September 2003, Diagnostic Code 5285, which 
addressed residuals of a vertebra fracture injury, where the 
disability was without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
evaluation was assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2002).  When residuals of a vertebra fracture had cord 
involvement and the veteran was bedridden or where the 
veteran required long leg braces, a 100 percent evaluation 
was assigned.  Id.  In other cases, the residuals would be 
rated according to definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  Id. at Note.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2002, Diagnostic Code 5293, which 
addressed intervertebral disc syndrome, provided for an 
evaluation of 10 percent for mild intervertebral disc 
syndrome, a 20 percent evaluation for moderate intervertebral 
disc syndrome with recurring attacks, and a 40 percent 
evaluation for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warranted a 60 
percent rating.  Id.  

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation was warranted when there was severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

With incapacitating episodes having a 
total duration of at least 6 weeks 
during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 
12 months - 40 percent disabling.

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 
12 months - 20 percent disabling.

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).  As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The RO has evaluated the veteran's service-connected 
residuals of injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3 as follows:

20 percent 		from March 29, 1979
50 percent 		from October 23, 
1996

1.  Evaluation in excess of 20 percent prior to October 23, 
1996

As to this part of the veteran's claim, he is contesting the 
disability evaluation that was assigned following the grant 
of service connection for the low back disorder.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The Court has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent prior to October 1996.  
The Board notes that when the Hearing Officer granted the 
20 percent evaluation, he determined that the veteran had 
mild limitation of motion of the lumbar spine, which 
warranted a 10 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Additionally, he determined that the 
veteran had a demonstrable deformity of a vertebral body, 
which would warrant an additional 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 at Note.  This 
established a combined evaluation of 20 percent for the low 
back disorder.

Considering the veteran's disability under Diagnostic Code 
5285, the veteran has been shown to have a demonstrable 
deformity of a vertebral body, and thus warrants the 
10 percent evaluation that is assignable under this 
Diagnostic Code.  However, there is no evidence that the 
compression fracture sustained in service caused abnormal 
mobility, which also required a brace.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  The Board notes that 
decreased mobility of the lumbar spine is not equivalent to 
abnormal mobility.  The Board also notes that the veteran was 
said to be wearing a "corset" in November 1978, which the 
Board finds would not be indicative of a compression fracture 
requiring a brace.  Rather, the veteran reported he was 
wearing a corset (the examination report did not indicate 
that the veteran was wearing it for the examination or that a 
corset had been prescribed by a medical professional).  
Additionally, at that time, the examiner found that the 
veteran was not cooperative during the examination and that 
the veteran's back problem was "purely functional" and that 
the veteran should be able to work.  The examiner's findings 
would not establish a disability that caused abnormal 
mobility requiring a brace.  Thus, the preponderance of the 
evidence is against an increased evaluation under Diagnostic 
Code 5285.  See id.

Considering the veteran's service-connected residuals of 
injury, compression fracture L1-L2 with degenerative joint 
disease of the lumbar spine and prominent spondylosis 
deformans involving L1-L3 under Diagnostic Code 5292, the 
evidence shows that his limitation of motion from 1979 until 
the 1994 rating decision was no more than slight in degree.  
While not stated under the former criteria, the normal range 
of motion of the lumbar spine is 90 degrees of flexion and 
30 degrees of extension, lateral flexion, and rotation.  At 
the time of the July 1991 rating decision, the veteran's 
flexion was 85 degrees (which is five degrees short of being 
full), extension was 30 degrees (which is full), and lateral 
flexion was 35 degrees (which is full).  The examiner stated 
that the veteran had no limitation of motion of rotation.  
Such findings would not be indicative of any more than slight 
limitation of motion, particularly when only one of the 
ranges was less than full.  The Board is aware that in the 
October 1978 private medical record, the examiner stated the 
veteran's limitation of motion was "considerably 
restricted" with flexion and extension, which may be 
indicative of a higher evaluation.  However, the veteran had 
sustained an accident at work in September 1978, and his back 
was in an exacerbated state at that time.  The 10 percent 
evaluation for limitation of motion contemplates considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See 38 C.F.R. § 4.1 (2003).  Further, by 
November 1978, a physician had determined that the veteran no 
longer had a disability from the September 1978 injury and 
found the veteran to have a "purely functional problem."  
Thus, by March 1979, which is the effective date from which 
service connection has been granted, the veteran's range of 
motion would have been no more than slight and, with the 
demonstrable deformity of a vertebral body, no more than a 
20 percent evaluation would be warranted.  

Considering the veteran's service-connected lumbar spine 
disability under Diagnostic Code 5293, the Board finds that 
the veteran's intervertebral disc syndrome was no more than 
mild.  When examined in October 1978, the examiner stated 
that there were no neurological changes and no muscle 
weakness.  In November 1978, the examiner found "voluntary 
weakness" of the left foot, so there were no true findings 
of symptoms compatible with the degenerative disc disease.  
In July 1991, the examiner found "slightly depressed" deep 
tendon reflexes, which would indicate no more than mild 
neurological symptoms related to the disc disease.  There was 
no evidence of paravertebral muscle spasm.  Such symptoms are 
indicative of no more than mild intervertebral disc syndrome.  
Mild intervertebral disc syndrome with a demonstrable 
deformity of a vertebral body warrants no more than a 
20 percent evaluation.  

Considering the veteran's service-connected lumbar spine 
disability under Diagnostic Code 5295, the disability would 
warrant no more than a 10 percent evaluation.  The 10 percent 
evaluation contemplates characteristic pain on motion, which 
is essentially equivalent to the slight limitation of motion 
of the lumbar spine, where motion is limited by pain.  Again, 
there was no finding of any muscle spasm in the lumbar spine 
in the 1978 and 1991 medical evidence.  Mild lumbosacral 
strain with a demonstrable deformity of a vertebral body 
warrants no more than a 20 percent evaluation.  

Although the amended criteria were not effective prior to 
2002 and 2003, even if the veteran's disability was 
considered under the amended criteria, it would still warrant 
no more than a 20 percent evaluation.  Initially, the Board 
notes that Diagnostic Code 5285 was eliminated with the 
changes made in 2003.  The new criteria allows for a 
10 percent evaluation when the vertebral body fracture has a 
loss of 50 percent or more in height, but does not allow 
separate evaluations for such finding and limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5235 (68 Fed. 
Reg. 51454-51456 (August 27, 2003).

In July 1991, the veteran's flexion was to 85 degrees.  Such 
limitation falls under the 10 percent evaluation, which 
states that flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees warrants a 
10 percent evaluation.  Thus, the veteran's limitation of 
flexion is at the minimum level to be at the 10 percent 
evaluation.  If evaluating the disability under his combined 
range of motion, it would still warrant no more than a 
10 percent evaluation, as the veteran's combined range of 
motion at the time of the July 1991 examination was 
245 degrees.  Therefore, it is more favorable to the veteran 
to evaluate his service-connected lumbar spine disorder 
based upon the former regulations, as the current criteria 
would provide only a 10 percent evaluation for the service-
connected disability prior to October 1996.

Considering the evidence under the amended criteria for 
Diagnostic Code 5293, the Board finds that the veteran's 
disability would not warrant any more than a 20 percent 
evaluation.  In fact, the veteran would not warrant a 
20 percent under the amended criteria.  The veteran reported 
no incapacitating episodes related to his lumbar spine.  
Additionally, in order to evaluate the veteran's disability 
separately for the orthopedic symptoms and the neurological 
symptoms, the symptoms need to be "present constantly" or 
"nearly so."  There were no neurological findings in the 
September 1978 and October 1978 medical records.  In 
November 1978, the examiner found that the veteran had 
"voluntary" weakness on the left lower extremity.  In the 
July 1991 examination report, the examiner stated that there 
was slightly depressed deep tendon reflexes in the lower 
extremities, but diagnosed "possible" sciatica.  The Board 
finds that such clinical findings by medical professionals 
does not equate to a finding that the veteran has 
"constant" neurological symptoms, which would warrant a 
separate evaluation for those symptoms.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  In October 
1978, the private physician stated that the veteran's motions 
were "a little limited" and that the lumbar spine was 
without muscle spasm.  He added that there was no muscle 
weakness.  In November 1978, the examiner determined that the 
veteran had "no disability" from the September 1978 injury 
to his low back and that any problem the veteran had with his 
lumbar spine was "purely functional."  When examined in 
July 1991, the examiner found slightly depressed deep tendon 
reflexes in the lower extremities.  He found that the veteran 
had "possible sciatica."  The Board finds that the 
20 percent evaluation contemplates the minimal amount of 
objective evidence of pain that examiners have reported.  The 
Board finds that the functional impairment described in the 
medical records between 1978 and 1991 is indicative of no 
more than mild functional impairment due to pain or any other 
factor and thus no more than a 20 percent evaluation is 
warranted.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted a higher evaluation than 
the noncompensable one initially assigned, he was correct, 
and a Hearing Officer granted a 20 percent evaluation.  
However, to the extent that the veteran has stated that he 
warrants a 60 percent or 100 percent evaluation for his low 
back disorder between 1979 and 1996, the medical findings do 
not support his assertions.  Again, the evidence shows no 
more than slight limitation of motion at the time of the July 
1991 examination.  Again, as stated above, when the veteran's 
back was described as being "considerably restricted," that 
was during a flare-up.  The Board accords more probative 
value to the objective clinical findings made by medical 
professionals than to the veteran's statements and testimony 
as to his symptomatology in connection with a claim for 
increased benefits.  Consequently, the Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected residuals of injury, compression fracture 
L1-L2 with degenerative joint disease of the lumbar spine and 
prominent spondylosis deformans involving L1-L3 warrant any 
more than a 20 percent evaluation, for the reasons stated 
above.  Gilbert, 1 Vet. App. at 55.

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

2.  Evaluation in excess of 50 percent as of October 23, 1996

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 50 percent as of October 
1996.  The Board notes that when the Hearing Officer granted 
the 50 percent evaluation, he determined that the veteran had 
severe limitation of motion of the lumbar spine, which 
warranted a 40 percent evaluation.  Additionally, he 
determined that the veteran had a demonstrable deformity of a 
vertebral body, which would warrant an additional 10 percent 
evaluation.  This established a combined evaluation of 
50 percent for the low back disorder.

Considering the veteran's disability under Diagnostic Code 
5285, the veteran has been shown to have a demonstrable 
deformity of a vertebral body, and thus warrants the 
10 percent evaluation that is assignable under this 
Diagnostic Code.  However, there is no evidence that the 
compression fracture sustained in service caused abnormal 
mobility, which also required a brace.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285.  The Board notes that 
decreased mobility of the lumbar spine is not equivalent to 
abnormal mobility.  There is no evidence from October 1996 to 
the present that establishes that the veteran has been 
required to wear a brace for his back.  In fact, in November 
2002, the veteran denied the use of a brace for his lumbar 
spine.  Thus, there is no competent evidence to establish 
that the veteran's compression fracture from service caused 
abnormal mobility requiring a brace.  Further, there is no 
evidence that the compression fracture implicated "cord 
involvement" to warrant consideration of the 100 percent 
evaluation under Diagnostic Code 5285.  Therefore, a higher 
evaluation under Diagnostic Code 5285 would not be warranted.

The Board notes that considering the veteran's service-
connected disability under Diagnostic Codes 5292 and 5295, a 
40 percent evaluation is the maximum evaluation under these 
Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2002).  Thus, the veteran cannot receive a higher 
evaluation for his service-connected disability if applying 
these former Diagnostic Codes.  Additionally, considering the 
amended criteria of September 2003, the Board notes again 
that the veteran would not be entitled to a separate 
10 percent evaluation under Diagnostic Code 5285 for the 
demonstrable deformity of a vertebral body because that 
Diagnostic Code has been eliminated.  Based upon the new 
criteria for evaluating back disorders, the veteran's 
service-connected disability would not warrant a 40 percent 
evaluation, as such would require the veteran to have 
ankylosis of the spine, which the veteran does not have.  
Accordingly, the veteran cannot receive a higher evaluation 
under Diagnostic Codes 5235 to 5242.  

Although the amended criteria were not in effect prior to the 
November 2002 and April 2003 examinations, even if the 
veteran's service-connected low back disorder was considered 
under amended Diagnostic Code 5293 prior to the November 2002 
examination, the veteran's intervertebral disc syndrome does 
not cause any more than severe symptomatology.  For example, 
in January 1997, the examiner found "mild" tenderness in 
the L1-L2 region and that there was no muscle spasm present.  
The veteran's range of motion was "markedly restricted" and 
the deep tendon reflexes were "decreased."  The veteran 
reported being bedridden for four days due to back pain.  The 
2002 VA physical therapy records showed that the veteran's 
back was painful.  Such clinical findings do not establish 
intervertebral disc syndrome that is any more than severe in 
degree.  Additionally, as noted above, Diagnostic Code 5285 
was eliminated with the changes made in 2003, and thus there 
is not a Diagnostic Code under the most recent amendments to 
provide for an additional 10 percent evaluation based upon a 
demonstrable deformity of a vertebral body.  

Considering the veteran's disability under the amended 
criteria and based upon the symptomatology shown in the 2002 
and 2003 examination reports, the Board still finds that the 
service-connected disability warrants no more than a 
50 percent evaluation.  In November 2002, the veteran denied 
having flare-ups.  He also did not report any incapacitating 
episodes when he was examined in April 2003.  Thus, there is 
no indication that the veteran had any incapacitating 
episodes to warrant consideration of the disability under 
that particular part of the regulation.  

If the service-connected disability is considered under the 
part of the regulation where the veteran's orthopedic 
symptoms are evaluated separately from the neurological ones, 
the service-connected disability would still not warrant any 
more than a 50 percent evaluation.  The Board notes that 
there are some problems with the findings reported in the 
November 2002 and April 2003 examination reports.  
Specifically, the examiner noted that he was unable to 
measure the veteran's range of motion of the lumbar spine 
because the findings were "inconsistent."  When standing, 
the veteran refused to flex beyond 7 degrees, yet when he was 
in a seated position, he was able to bend forward to touch 
his ankles and adjust his socks, which the examiner stated 
demonstrated "full flexion of the back."  The examiner 
stated that the range of motion was unchanged from the 
November 2002 findings when he examined the veteran again in 
April 2003.

If the Board accepts that the veteran has full flexion of the 
lumbar spine, that would indicate he would not warrant any 
more than a 10 percent evaluation for limitation of motion of 
the lumbar spine.  Thus, in order for him to warrant an 
evaluation in excess of 50 percent, the evidence would need 
to establish that the veteran had neurological findings that 
would warrant more than a 40 percent evaluation.  The 
neurological findings reported have been in the veteran's 
lower extremities and only the feet.  The difficulty in this 
case is that the examiner noted the veteran had diabetic 
neuropathy, which had caused a loss of sensation in the 
veteran's feet (and which is not a service-connected 
disability).  Regardless, under the Diagnostic Codes 8521, 
8522, 8523, 8524, and 8525, which address peripheral 
neuropathy in the lower part of the lower extremities, the 
highest evaluations are 30 percent and 40 percent.  In order 
to even reach those levels of disability, the veteran would 
need to have complete paralysis in the nerves of the lower 
part of the lower extremities, which is clearly not shown by 
the evidence of record.  The neurological findings in the 
November 2002 and April 2003 examination reports would not 
warrant a finding of complete paralysis of the applicable 
nerves.  

In November 2002, the veteran denied using any crutches.  
Patellar reflexes were 2+, but Achilles' reflexes were 
absent.  The examiner noted there was no atrophy of the 
thighs or calves.  In November 2003, patellar reflexes were 
2+ and Achilles' reflexes could not be elicited.  The 
examiner noted there was no atrophy of the lower extremities.  
Thus, the veteran would not be entitled to an increased 
evaluation if the orthopedic symptoms were evaluated 
separately from the neurological symptoms.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The Board 
notes that prior to the 2002 and 2003 examinations, there was 
a lack of objective clinical findings pertaining to the 
DeLuca factors.  In the November 2002 examination, the 
examiner stated that there was no atrophy of the thighs or 
calves.  Additionally, he stated there was no objective 
evidence of painful motion in the lumbar spine the standing 
or sitting positions.  In the April 2003 examination report, 
the examiner stated that although the veteran reported his 
back motion was limited by pain, there were no objective 
signs of pain on spine motion.  He stated he could not find 
evidence of weakened movement, excess fatigability, or 
incoordination.  The examiner reiterated he was unable to 
find visible manifestations of pain on spine movement.  He 
noted there was no atrophy of the muscles of the back or 
lower limbs to demonstrate disuse or functional impairment 
due to pain.  The Board finds that the 50 percent evaluation 
contemplates the veteran's pain from his service-connected 
disability.  The Board also finds that the functional 
impairment described in the 2002 and 2003 examination reports 
is indicative of no more than severe functional impairment 
due to pain or any other factor and thus no more than a 
50 percent evaluation is warranted.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted more than a 20 percent 
evaluation, a Hearing Officer agreed and granted him a 
50 percent evaluation, effective October 1996.  However, to 
the extent that he has asserted he warrants more than a 
50 percent evaluation, the objective clinical findings do not 
remotely support his assertions.  Again, the examiner who 
examined the veteran in November 2002 and April 2003 did not 
find that the veteran cooperated during the examination.  He 
was reluctant to allow the examiner to do range of motion of 
the lumbar spine, yet he was able to bend over and touch his 
ankle when in the seated position.  The examiner found the 
veteran's flexion to be "full."  Additionally, the examiner 
found no atrophy in the muscles of the veteran's back and 
lower extremities.  The veteran's allegations that he 
warrants a 100 percent evaluation cannot be supported by the 
evidence of record.  The Board finds that the preponderance 
of the evidence is against a finding that the service-
connected residuals of injury, compression fracture L1-L2 
with degenerative joint disease of the lumbar spine and 
prominent spondylosis deformans involving L1-L3 warrants any 
more than a 50 percent evaluation, for the reasons stated 
above.  Gilbert, 1 Vet. App. at 55.

3.  Extraschedular consideration

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order for the service-connected 
residuals of injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3.  The RO addressed this 
issue in the July 2003 supplemental statement of the case.  

The Schedule for Rating Disabilities is used for evaluating 
the degree of disabilities in claims for disability 
compensation.  The provisions contained in the rating 
schedule represent as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation prior to 
October 1996 and the 50 percent evaluation as of October 1996 
for residuals of injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3 are clearly 
contemplated in the Schedule and that the veteran's service-
connected disability is not exceptional nor unusual such as 
to preclude the use of the regular rating criteria.  

The Board notes that the veteran is not in receipt of Social 
Security Administration disability benefits.  It must be 
noted that based upon the clinical findings made in the 
November 2002 and April 2003 examination reports, it appears 
that the veteran is well compensated with the 50 percent 
evaluation.  The veteran has alleged he is unable to work due 
to his back disorder.  He has not worked in a long time, and 
thus it is difficult for the Board to determine if the 
service-connected disability caused marked interference with 
his job.  The veteran has not been hospitalized for his back 
disorder throughout the appeal period, which includes going 
back to 1979.  Based upon the above findings, the Board finds 
that referral for an extraschedular evaluation for the back 
disorder is not warranted.  The evidence does not indicate 
that the service-connected disability has rendered the 
veteran's disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that remand to the RO for consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

An evaluation in excess of 20 percent prior to October 23, 
1996, for residuals of injury, compression fracture L1-L2 
with degenerative joint disease of the lumbar spine and 
prominent spondylosis deformans involving L1-L3, is denied.

An evaluation in excess of 50 percent as of October 23, 1996, 
for residuals of injury, compression fracture L1-L2 with 
degenerative joint disease of the lumbar spine and prominent 
spondylosis deformans involving L1-L3, currently evaluated as 
50 percent disabling, is denied.



_________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



